NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Allowable Subject Matter
Claims 1 and 3–27 are allowed. Applicant’s Reply (21 October 2021) has amended the claims, rendering them allowable over the cited prior art. Claims 1, 5 and 22 are independent. Claims 3, 4, 9–21, 23–27 depend on claim 1. Claims 6–8 depend on claim 5.
The Non-Final Rejection (22 July 2021) indicated that claims 5 and 22 would be allowable if rewritten in independent form. The Reply has amended claims 5 and 22, rewriting them into independent form, including all limitations of their former base claim and all intervening claims. Accordingly, claims 5 and 22, and claims 6–8 which depend on claim 5 are allowable.
The Reply has amended claim 1 to add several features as shown in the excerpt below:
“a magnet system configured to generate a magnetic field transverse to the electrical conductor in the loop section, the magnet system being comprised of an outer ring disposed around the at least one voice coil, a center magnet disposed within the at least one voice coil, a top plate disposed on top of the center magnet, and a bottom plate disposed on the bottom of the center magnet opposite the top plate, the center magnet, top plate, and bottom plate forming a movable part of the magnet system and being movable relative to the outer ring and to the at least one voice coil; and
comprising at least two spiral springs, wherein a first spiral spring is attached to the outer ring and the top plate, and the second spiral spring is attached to the outer ring and the bottom plate, the at least two spiral springs configured to allow a relative movement between the voice coil and said movable part of the magnet system in an excursion direction parallel to the coil axis, 
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, taught or suggested by the cited prior art. More specifically, the added limitations describe the embodiment depicted in the Spec. at ¶¶ 93–102, FIG.4. A defining feature of this embodiment is the outer ring 10c, which forms part of the magnetic circuit formed additionally by magnet 9c, top plate 7c and bottom plate 8c. Outer ring 10c is generally fixed while the other magnetic circuit components are movable relative to the ring. This relative motion is facilitated by the location of first and second spiral springs 13a’, 13a’’’ as seen in the Spec. at FIG.4. The cited prior art simply does not disclose, teach or suggest this configuration. Rather, the cited prior art describes a magnetic yoke that provides the equivalent functions as the claimed bottom plate and outer ring. However, the yokes are made of a single piece and do not incorporate the claimed relative motion between a set of magnetic elements and an outer ring. See, e.g., Lee at FIG.5 (yoke 310 is fixed to magnet 350 and its top plate). For the foregoing reasons, claim 1 and its dependents are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

1/9/2022